                     UNITED STATES DISTRICT COURT

                          DISTRICT OF NEW MEXICO


KRISTY LOPEZ, as parent and next
friend, and on behalf of her minor child,
J.L.,

       Plaintiff,

v.

HOBBS MUNICIPAL SCHOOL
DISTRICT, a political subdivision of the
State of New Mexico; TJ PARKS, in his
official capacity as Superintendent of the
Hobbs Municipal School District; JOSE        No. 2:18-cv-00871-PJK-KRS
MARES, in his official capacity as the
Hobbs High School Boys Varsity Head
Soccer Coach; GREG HASTON, in his
official capacity as Athletic Director of
Hobbs High School; BRENDA WILSON,
in her official capacity as Athletic
Director of Hobbs High School; ZEKE
KANEY, in his official capacity as
Assistant Principal of Hobbs High School;
JOHN DOES I–X; JANE DOES I–X;
BLACK and WHITE ENTITIES I–X,

Defendants.



     MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
        DENYING IN PART DEFENDANTS’ MOTION TO DISMISS
        THIS MATTER came on for consideration on Defendants’ Motion to Dismiss

Plaintiff’s Second Amended Complaint filed December 28, 2018. ECF No. 20. Upon

consideration thereof, the motion should be granted in part and denied in part. 1



                                        Background

        Plaintiff Kristy Lopez, on behalf of her son, J.L. (a minor), brought federal and

state law claims against Hobbs Municipal School District 2 (“School District”), its

employees TJ Parks, Jose Mares, Greg Haston, Brenda Wilson, and Zeke Kaney in their

official capacities (the “individual defendants,” and collectively with the School District,

“Defendants”), John Does I–X, Jane Does I–X, and Black and White Entities I–X. Her

Second Amended Complaint alleges that during the fall 2016 soccer season, various older

players engaged in repeated acts of hazing younger players with the knowledge and

acquiescence of school officials. The alleged hazing involved acts of sexual misconduct

including slapping or grabbing the younger players’ testicles, “grabbing their butts,” so-

called “tea bagging” the younger players, and “dog piling” whereby older players held

younger players to the ground and digitally penetrated them. Second Am. Compl. at 5–6

(ECF No. 19). The complaint further alleges Mr. Mares, the head soccer coach, learned

of a video of one such incident but ordered its destruction so as to not damage the soccer

team. Id. at 6. According to the complaint, these acts occurred on the playing field


1
    This case was transferred to the undersigned in July 2019.
2
 The court construes Ms. Lopez’s lawsuit as against the Board of Education for the
Hobbs Municipal School District as the proper party. See N.M. Stat. Ann. § 22-5-4.

                                              2
during practice, the school bus, and hotel rooms during away games. Id. at 6, 8–9, 11.

Ms. Lopez alleges that J.L. was the target of one such incident in late-September 2016

and became withdrawn, irritated, and lost interest in playing soccer. Id. at 6–7. The

complaint also alleges the School District maintained policies and procedures to prevent

harassment of and violence to students, including sexual abuse. Id. at 9. In addition, it

alleges the School District adopted the National Federation of State High School

Associations’ policies, which require the reporting of sexual harassment and prompt

remedial action. Id. at 20–21. Despite this requirement, and despite the individual

defendants’ alleged knowledge of the sexual harassment on the soccer team, they either

took no action to stop it or affirmatively instructed the students not to report such

conduct. Id. at 21–22.

       In her complaint, Ms. Lopez sought compensatory and punitive damages and

alleged a denial of substantive due process (Count I); negligent operation of a public

building or park under the New Mexico Tort Claims Act (NMTCA) (Count II); violation

of Title IX (Count III); civil conspiracy to deprive J.L. of his Fourteenth Amendment and

Title IX rights (Count IV); negligence for failure to protect J.L. under the NMTCA

(Count V); failure to report sexual misconduct by Defendant Mares (Count VI); school

district and municipal liability based on a failure to train and supervise Defendant Mares

(Count VII); school district and municipal liability for negligent hiring (Count VIII);

failure to comply with National Federation of State High School Associations policy

against hazing, sexual misconduct, and other forms of harassment (Count IX); assault and

battery against J.L. (Count X); and intentional infliction of emotional distress (Count XI).

                                              3
       The School District and the individual defendants moved to dismiss Ms. Lopez’s

Second Amended Complaint pursuant to Rule 12(b)(6). Defs.’ Mot. to Dismiss (ECF

No. 20). The motion is fully briefed. The court held a hearing on July 22, 2019,

including oral argument. See ECF No. 68. At the hearing, the parties advised that Ms.

Lopez would voluntarily dismiss several counts. The counts include Counts IV (civil

conspiracy), VI (failure to report), X (assault and battery), and XI (intentional infliction

of emotional distress). Insofar as Counts VII (failure to train and supervise), VIII

(negligent hiring), IX (failure to comply with policy), they would be dismissed as

separate causes of action, but certain factual allegations therein would be incorporated

into her substantive due process claim. Ms. Lopez also voluntarily dismissed her claims

against John Does I–X, Jane Does I–X and Black and White Entities I–X.



                                         Discussion

       To survive the motion to dismiss as to each remaining claim, Ms. Lopez’s

complaint must contain a short, plain statement of the claim showing she is entitled to

relief. Fed. R. Civ. P. 8(a)(2). Dismissal is not warranted if, accepting all factual

allegations in the complaint as true, Ms. Lopez has stated a legally cognizable claim. See

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). Although she need not show certainty of

success on the merits, her allegations must plausibly suggest wrongdoing by a particular

defendant. Id. at 676; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).




                                              4
A.     Claims Remaining After the Hearing Against Both the Individual Defendants
       and the School District (Counts I, II, III & V) are Redundant

       28 U.S.C. § 1983 authorizes suit against “every person, who, under color of” state

law, deprives a U.S. citizen of his federal rights. Local school districts are “persons”

within the meaning of that statute, and they thus may be subject to suit for violation of

federal law when the deprivation is caused by a custom or policy of the district. Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 663, 694 (1978). A § 1983 plaintiff may sue a

school district directly or may bring an “official-capacity suit” against one of its agents.

Kentucky v. Graham, 473 U.S. 159, 165–66 (1985). In such lawsuits, the plaintiff seeks

to recover from the district itself. Id. It is therefore axiomatic that a suit against both a

school district and its agent in his official capacity is redundant.

       A § 1983 plaintiff may also bring a “personal-capacity suit” and seek to impose

liability upon a government official separately for his own actions taken “under color of

state law.” Id. The official-personal distinction turns on the capacity in which an official

is sued, not the capacity in which he inflicted the alleged injury. Hafer v. Melo, 502 U.S.

21, 26 (1991). Yet the nature of such lawsuits is not always apparent. See Graham, 473

U.S. at 165. On occasion, courts must assess whether the parties have characterized the

lawsuit as against a defendant’s official or personal capacity. See, e.g., Shabazz v.

Coughlin, 852 F.2d 697, 700 (2d Cir. 1988) (looking to the language of the complaint,

plaintiff’s requested remedies, and defendants’ affirmative defenses).

       Most tellingly here, the case is styled as a suit against the individual defendants in

their official-capacities only and that has not changed through two amendments. Second


                                               5
Am. Compl. 1. Corroborating this, the complaint names each individual defendant,

describes his or her position, and then expressly states that each “is named in [his or her]

official capacity.” Id. at 3–4. Furthermore, Defendants in their motion to dismiss plainly

and reasonably construe the complaint as containing only official-capacity allegations.

Mot. to Dismiss 8–9. Ms. Lopez did not object or attempt to clarify after Defendants

reiterated this understanding in the Joint Status Report (ECF No. 2) and at the hearing.

And although Ms. Lopez in her response cites personal-capacity cases and at one point

generally suggests the individual defendants are liable in their “individual capacities,”

using the term “individual capacity” as to Defendant Mares, Resp. at 8–10, such

tangential references do not overcome all other contrary indications. The court therefore

construes her federal claims as against the individual defendants in their official

capacities only. In light of the redundancy of her allegations of federal violations by both

the individual defendants in their official capacities and the School District, Ms. Lopez’s

federal claims against the individual defendants should be dismissed.

       The state-law claims against the individual defendants should be dismissed for the

same reason. The nature of liability under the New Mexico Tort Claims Act is

“essentially the same” as that under § 1983. Ford v. N.M. Dep’t of Pub. Safety, 891 P.2d

546, 552 (N.M. Ct. App. 1994). Because Ms. Lopez’s state-law claims of negligence

against the individual defendants in their official capacity are effectively claims against

the School District, the official-capacity claims should be dismissed to avoid redundancy

and confusion. See Browder v. City of Albuquerque, No. 13-cv-599-RB-KBM, 2014

WL 12487667, at *3 (D.N.M. Mar. 13, 2014), aff’d, 787 F.3d 1076 (10th Cir. 2015).

                                              6
B.     Ms. Lopez Has Stated a Sufficient Substantive Due Process Claim Against the
       School District

       The Fourteenth Amendment protects against state-deprived life, liberty, or

property without due process of law. U.S. Const. amend IV, § 1. The right to “bodily

integrity” is, in limited circumstances, protected as one’s liberty interest. Moore v.

Guthrie, 438 F.3d 1036, 1039 (10th Cir. 2006). To adequately state a substantive due

process violation for deprivation of a liberty interest, a § 1983 plaintiff must allege facts

demonstrating the official’s actions were “so egregious, so outrageous, that it may fairly

be said to shock the contemporary conscience.” Graves v. Thomas, 450 F.3d 1215, 1222

(10th Cir. 2006) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998)).

Furthermore, official-capacity lawsuits against local government entities require a

showing that the actions were the result of an official policy or custom. Dodds v.

Richardson, 614 F.3d 1185, 1212 (10th Cir. 2010). Allegations of a failure to act may

satisfy a preliminary showing of an official policy or custom if that failure amounts to

deliberate indifference to constitutionally protected liberty interests. See City of Canton

v. Harris, 489 U.S. 378, 388–90 (1989). Deliberate indifference may be shown by facts

supporting officials’ actual or constructive notice that the failure to act is substantially

certain to result in the violation of citizens’ constitutional rights. Id. at 396 (O’Connor,

J., concurring in part and dissenting in part).

       Taking all factual contentions as true, Ms. Lopez’s complaint plausibly alleges a

substantive due process claim. According to her complaint, the individual defendants had

actual or constructive notice of repeated sexual harassment of younger soccer players,


                                                  7
and that their failure to train, supervise, or comply with policy was certain to result in

continued violations to those players’ bodily integrity. Second Am. Compl. 10–13. At

least at the pleading stage, such failure to act shows a “deliberate choice to follow a

course of action.” Pembaur v. Cincinnati, 475 U.S. 469, 483 (1989) (plurality).

Moreover, the sexual misconduct alleged, which included “dog piling” and forced

penetration, is undeniably serious. If the School District indeed knew of such conduct

and not only failed to act, but affirmatively covered it up, it is difficult to conjure a more

shocking practice.

       She cannot, however, rely on the theory that a special relationship existed between

the School District and J.L. to impose liability. Circuit precedent is clear that public

schools have no custodial relationship with their students to warrant an affirmative duty

of protection under the Fourteenth Amendment. Maldonado v. Josey, 975 F.2d 727, 732

(10th Cir. 2012). Even when, as here, harm inflicted by one student on another is

foreseeable, the law imposes no such affirmative duty. Seamons v. Snow, 84 F.3d 1226,

1235–36 (10th Cir. 1996); Graham v. Indep. Sch. Dist. No. I-89, 22 F.3d 991, 993–94

(10th Cir. 1994).

       Nevertheless, Ms. Lopez’s substantive due process claim may proceed under the

theory that the school’s deliberate indifference to sexual harassment on the soccer team

created a danger to J.L. A plaintiff seeking to impose liability for the act of another

under the “danger creation” theory must assert: (1) the state entity and individual actors

created a danger or increased one’s vulnerability to that danger; (2) the plaintiff was a

member of a limited and specifically definable group; (3) the alleged conduct created a

                                               8
substantial risk of serious, immediate, and proximate harm; (4) that risk was obvious and

known; (5) defendants acted with reckless disregard for that risk; and (6) the conduct,

viewed as a whole, shocks the conscience. Rost ex rel. K.C. v. Steamboat Springs RE-2

Sch. Dist., 511 F.3d 1114, 1126 (10th Cir 2008). The complaint alleges that J.L. was a

young, vulnerable player, that the School District and certain employees were aware that

older soccer players repeatedly subjected younger players to sexual harassment, and that

at least one of its employees had actual notice of harassment but affirmatively acted to

cover up evidence for the good of the team. And, as discussed above, the alleged conduct

viewed as a whole plausibly shocks the conscience. Having adequately pleaded the

School District created a danger to J.L., she should be allowed to proceed with her

substantive due process claim.

C.     Ms. Lopez Adequately Pleads a Violation of Title IX

       A claim arising under Title IX of the Education Amendments Act of 1972 is

independent of a substantive due process claim. See Murrell v. Sch. Dist. No. 1, 186

F.3d 1238, 1245 (10th Cir. 1999). Title IX prohibits recipients of federal funds from

discriminating on the basis of sex. 20 U.S.C. § 1681(a). The Supreme Court has read

Title IX as providing a private right of action for damages if a public school district

official had actual notice of sexual harassment and authority to take corrective measures,

but failed to do so. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 277, 290

(1998). School districts may also be liable under Title IX upon a showing that deliberate

indifference effectively caused harassment to occur. Id. at 290–91.



                                              9
       A school district may be liable under Title IX upon a showing that (1) it had actual

knowledge of and was (2) deliberately indifferent to sexual harassment that was (3) “so

severe, pervasive and objectively offensive” that (4) it deprived the victim access to the

benefits provided by the school. Murrell, 186 F.3d at 1246. Ms. Lopez alleges all four

factors in her complaint. In support of its motion to dismiss, Defendants argue the

School District investigated the hazing claims, and, finding no supporting evidence,

closed its investigation. Mot. to Dismiss 20. Such contention, however, merely raises a

factual dispute. Taking Ms. Lopez’s factual allegations as true, her complaint adequately

pleads a Title IX violation.

D.     Ms. Lopez’s Negligence Claims (Counts II and V) Are Sufficient to Defeat
       Defendants’ Motion to Dismiss

       New Mexico law adopts traditional tort concepts of duty and the standard of care

of a reasonably prudent person, which looks in part to the foreseeability of harm. N.M.

Stat. Ann. § 41-4-2. An adequately pleaded negligence claim alleges a duty owed to the

plaintiff, the breach of which was both the proximate cause and cause in fact of the

plaintiff’s damages. Herrera v. Quality Pontiac, 73 P.3d 181, 185–86 (N.M. 2003).

Section 41-4-4(A) of the New Mexico Tort Claims Act generally immunizes from tort

liability New Mexico governmental entities and public employees acting within the scope

of their employment. N.M Stat. Ann. § 41-4-4(A). This general grant of immunity from

tort is waived as to injuries caused by a public employee who negligently caused unsafe,

dangerous, or defective conditions on government-owned property. Id. at § 41-4-6(A);

Bober v. N.M. State Fair, 808 P.2d 614, 623 (N.M. 1991). However, the waiver of


                                             10
immunity does not extend to standalone claims of negligent supervision. Upton v. Clovis

Mun. Sch. Dist., 141 P.3d 1259, 1263 (N.M. 2006).

       Contrary to Defendants’ assertions, Ms. Lopez alleges more than negligent

supervision, such that her claim falls within the § 41-4-6 waiver. In her complaint, she

states Defendants owed J.L. a duty to exercise reasonable care in the operation and

maintenance of public property and that they breached their duty by allowing a culture of

hazing, thereby injuring J.L. Second Am. Compl. ¶¶ 68–76. Defendants do not

challenge her allegations (albeit implied allegations by reference to § 41-4-6) that the

individual defendants were acting within the scope of their employment when the alleged

misconduct occurred. See N.M. Stat. Ann. § 41-4-3(G) (defining scope of duty as

“performing any duties that a public employee is requested, required or authorized to

perform”). As licensed school employees, the individual defendants had a duty to

“exercise supervision over students on public school premises and while the students are

under the control of the public school.” Id. § 22-10A-3(D)(3). According to Ms. Lopez’s

complaint, they breached their duty when they knew or should have known that hazing

and sexual harassment was likely to occur between the older and younger players on the

soccer team but failed to stop it. Second Am. Compl. ¶¶ 38–45 ¶ 50. Her allegations

therefore go beyond negligent supervision and adequately plead negligence subject to

waiver. See C.H. v. Los Lunas Sch. Bd. of Educ., 852 F. Supp. 2d 1344, 1359–1364

(D.N.M. 2012).




                                             11
E.    Ms. Lopez Cannot Seek Punitive Damages

      Municipal entities are absolutely immune from punitive damages in § 1983

lawsuits. City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981). The New

Mexico Tort Claims Act similarly precludes awards of punitive damages against any

governmental entity or public employees. N.M. Stat. Ann. § 41-4-19(D); see also Lopez

v. Las Cruces Police Dep’t, 137 P.3d 670, 676 (N.M. Ct. App. 2006). Contrary to Ms.

Lopez’s assertions, it matters not whether the individual defendants’ conduct

demonstrated recklessness or callous indifference. Although punitive damages may have

been a possible remedy under § 1983 had they been sued in their personal capacities,

such a remedy is unavailable in a lawsuit against only the municipal entity. See Smith v.

Wade, 461 U.S. 30, 36 & n.5 (1983).

      NOW, THEREFORE, IT IS ORDERED that Defendant’s Motion to Dismiss

Plaintiff’s Second Amended Complaint filed December 28, 2018 (ECF No. 20):

      (1)    is granted as to Counts IV, VI, VII, VIII, IX, X, XI, and Plaintiff’s claim

             for punitive damages;

      (2)    is granted as to Plaintiff’s claims against TJ Parks, Jose Mares, Greg

             Haston, Brenda Wilson, and Zeke Kaney in their official capacities; and

      (3)    is denied as to Counts I, II, III, and V.

      IT IS FURTHER ORDERED that all claims against defendants John Does I–X,

Jane Does I–X and Black and White Entities I–X are dismissed.

      DATED this 14th day of August 2019, at Santa Fe, New Mexico.



                                             12
                                             /s/ Paul Kelly, Jr.
                                             United States Circuit Judge
                                             Sitting by Designation


Counsel:

Joseph M. Zebas, Zebas Law Firm, LLC, Hobbs, New Mexico, for Plaintiff Kristy Lopez.

Jason M. Burnette and Jean M. Gannon, German • Burnette & Associates, LLC,
Albuquerque, New Mexico, for Defendants Hobbs Municipal School District, TJ Parks,
Jose Mares, Greg Haston, Brenda Wilson, and Zeke Kaney.




                                        13
